Exhibit 10.1

SPLIT-OFF AGREEMENT

          SPLIT-OFF AGREEMENT, dated as of July 16, 2009 (this “Agreement”), by
and among Osler Incorporated, a Nevada corporation (“Seller” or the “Company”),
Mr. Greg Chapman (“Buyer”), and Osler Leasco, Inc., a Delaware corporation
(“OLI”).

R E C I T A L S:

          WHEREAS, Seller is the owner of all of the issued and outstanding
capital stock of OLI. OLI is a wholly owned subsidiary of Seller which was
organized to acquire, and prior to the closing of the contemplated transaction
has acquired substantially all the assets and liabilities of Seller. Seller is a
shell corporation and prior to and following the transactions contemplated by
this Agreement has no present business or operations;

          WHEREAS, Buyer desires to purchase the OLI Shares (as defined in
Section 1.1) from Seller, and to assume, as between Seller and Buyer, all
responsibilities for any debts, obligations and liabilities of OLI, on the terms
and subject to the conditions specified in this Agreement; and

          WHEREAS, Seller desires to sell and transfer the OLI Shares to the
Buyer, on the terms and subject to the conditions specified in this Agreement.

          NOW, THEREFORE, in consideration of the premises and the covenants,
promises, and agreements herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending legally to be bound, agree as follows.

I.          PURCHASE AND SALE OF STOCK.

1.1          Purchased OLI Shares. Subject to the terms and conditions provided
below, Seller shall sell and transfer to Buyer and Buyer shall purchase from
Seller, on the Closing Date (as defined in Section 1.3), all the issued and
outstanding shares of capital stock of OLI (the “OLI Shares”).

1.2          Purchase Price. The purchase price for the OLI Shares shall be the
transfer and delivery by Buyer to Seller of 30,000,000 shares of common stock of
Seller that buyer owns (the “Purchase Price Shares”), deliverable as provided in
Section 2.2 together with Twenty-Eight Thousand and No/100 dollars ($28,000.00)
that has previously been received by the Buyer.

--------------------------------------------------------------------------------



1.3          Closing. The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place at the offices of Seller upon the
execution of this Agreement. The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).

II.          CLOSING.

2.1          Transfer of OLI Shares. At the Closing, Seller shall deliver to
Buyer certificates representing the OLI Shares, duly endorsed to Buyer or as
directed by Buyer, which delivery shall vest Buyer with good and marketable
title to all of the issued and outstanding shares of capital stock of OLI, free
and clear of all liens and encumbrances.

2.2          Payment of Purchase Price. At the Closing, Buyer shall deliver to
Seller a certificate or certificates representing the Purchase Price Shares duly
endorsed to Seller, which delivery shall vest Seller with good and marketable
title to the Purchase Price Shares, free and clear of all liens and
encumbrances. The Purchase Price Shares shall be delivered by the Buyer to the
Seller’ Transfer Agent with instructions that the Purchase Price Shares be
cancelled and returned to treasury.

2.3          Transfer of Records. On or before the Closing, Seller shall arrange
for transfer to OLI all existing corporate books and records in Seller’s
possession relating to OLI and its business, including but not limited to all
agreements, litigation files, real estate files, intellectual property, Internet
domain names, personnel files and filings with governmental agencies; provided,
however, when any such documents relate to both Seller and OLI, only copies of
such documents need be furnished. On or before the Closing, Buyer and OLI shall
transfer to Seller all existing corporate books and records in the possession of
Buyer or OLI relating to Seller, including but not limited to all corporate
minute books, stock ledgers, certificates and corporate seals of Seller and all
agreements, litigation files, real property files, personnel files and filings
with governmental agencies; provided, however, when any such documents relate to
both Seller and OLI or its business, only copies of such documents need be
furnished.

III.          BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and
warrants to Seller that:

3.1          Capacity and Enforceability. Buyer has the legal capacity to
execute and deliver this Agreement and the documents to be executed and
delivered by Buyer at the Closing pursuant to the transactions contemplated
hereby. This Agreement and all such documents constitute valid and binding
agreements of Buyer, enforceable in accordance with their terms.

2

--------------------------------------------------------------------------------



3.2          Compliance. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby by Buyer will
result in the breach of any term or provision of, or constitute a default under,
or violate any agreement, indenture, instrument, order, law or regulation to
which Buyer is a party or by which Buyer is bound.

3.3          Purchase for Investment. Buyer is financially able to bear the
economic risks of acquiring an interest in OLI and the other transactions
contemplated hereby, and has no need for liquidity in this investment. Buyer has
such knowledge and experience in financial and business matters in general and
with respect to businesses of a nature similar to the business of OLI so as to
be capable of evaluating the merits and risks of, and making an informed
business decision with regard to, the acquisition of the OLI Shares. Buyer is
acquiring the OLI Shares solely for his own account and not with a view to or
for resale in connection with any distribution or public offering thereof,
within the meaning of any applicable securities laws and regulations, unless
such distribution or offering is registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration is
available. Buyer has (i) received all the information he has deemed necessary to
make an informed investment decision with respect to the acquisition of the OLI
Shares; (ii) had an opportunity to make such investigation as he has desired
pertaining to OLI and the acquisition of an interest therein and to verify the
information which is, and has been, made available to him; and (iii) had the
opportunity to ask questions of Seller concerning OLI. Buyer acknowledges that
Buyer is an officer and director of Seller and OLI and, as such, has actual
knowledge of the business, operations and financial affairs of OLI. Buyer has
received no public solicitation or advertisement with respect to the offer or
sale of the OLI Shares. Buyer realizes that the OLI Shares are “restricted
securities” as that term is defined in Rule 144 promulgated by the Securities
and Exchange Commission under the Securities Act, the resale of the OLI Shares
is restricted by federal and state securities laws and, accordingly, the OLI
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Buyer understands that any resale of the OLI Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for OLI at the
time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the OLI Shares will bear
a legend substantially as follows:

3

--------------------------------------------------------------------------------



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE SECURITIES ACT, THE
EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT AND RULE 144
THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF THESE
SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

Buyer understands that the OLI Shares are being sold to him pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that the Seller is relying upon the representations made herein as one of the
bases for claiming the Section 4(1) exemption.

3.4          Liabilities. Following the Closing, Seller will have no liability
for any debts, liabilities or obligations of OLI or its business or activities,
and there are no outstanding guaranties, performance or payment bonds, letters
of credit or other contingent contractual obligations that have been undertaken
by Seller directly or indirectly in relation to OLI or its business and that may
survive the Closing.

3.5          Title to Purchase Price Shares. Buyer is the sole record and
beneficial owner of the Purchase Price Shares. At Closing, Buyer will have good
and marketable title to the Purchase Price Shares, which Purchase Price Shares
are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens, and encumbrances and any restrictions or limitations
prohibiting or restricting transfer to Seller, except for restrictions on
transfer as contemplated by applicable securities laws.

IV.          SELLER’S AND OLI’ REPRESENTATIONS AND WARRANTIES. Seller and OLI,
jointly and severally, represent and warrant to Buyer that:

4.1          Organization and Good Standing. Seller is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Nevada. OLI is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

4

--------------------------------------------------------------------------------



4.2          Authority and Enforceability. The execution and delivery of this
Agreement and the documents to be executed and delivered at the Closing pursuant
to the transactions contemplated hereby, and performance in accordance with the
terms hereof and thereof, have been duly authorized by Seller and all such
documents constitute the valid and binding agreements of Seller enforceable in
accordance with their terms.

4.3          Title to OLI Shares. Seller is the sole record and beneficial owner
of the OLI Shares. At Closing, Seller will have good and marketable title to the
OLI Shares, which OLI Shares are, and at the Closing will be, free and clear of
all options, warrants, pledges, claims, liens and encumbrances, and any
restrictions or limitations prohibiting or restricting transfer to Buyer, except
for restrictions on transfer as contemplated by Section 3.3 above. The OLI
Shares constitute all of the issued and outstanding shares of capital stock of
OLI.

4.4          WARN Act. OLI does not have a sufficient number of employees to
make it subject to the Worker Adjustment and Retraining Notification Act (“WARN
Act”).

V.          OBLIGATIONS OF BUYER PENDING CLOSING. Buyer covenants and agrees
that between the date hereof and the Closing:

5.1          Not Impair Performance. Buyer shall not take any intentional action
that would cause the conditions upon the obligations of the parties hereto to
effect the transactions contemplated hereby not to be fulfilled, including,
without limitation, taking or causing to be taken any action that would cause
the representations and warranties made by any party herein not to be true,
correct and accurate as of the Closing, or in any way impairing the ability of
Seller to satisfy its obligations as provided in Article VI.

5.2          Assist Performance. Buyer shall exercise its reasonable best
efforts to cause to be fulfilled those conditions precedent to Seller’s
obligations to consummate the transactions contemplated hereby which are
dependent upon actions of Buyer and to make and/or obtain any necessary filings
and consents in order to consummate the sale transaction contemplated by this
Agreement.

5

--------------------------------------------------------------------------------



VI.          OBLIGATIONS OF SELLER PENDING CLOSING. Seller covenants and agrees
that between the date hereof and the Closing:

6.1          Business as Usual. OLI shall operate and Seller shall cause OLI to
operate in accordance with past practices and shall use best efforts to preserve
its goodwill and the goodwill of its employees, customers and others having
business dealings with OLI. Without limiting the generality of the foregoing,
from the date of this Agreement until the Closing Date, OLI shall (a) make all
normal and customary repairs to its equipment, assets and facilities, (b) keep
in force all insurance, (c) preserve in full force and effect all material
franchises, licenses, contracts and real property interests and comply in all
material respects with all laws and regulations, (d) collect all accounts
receivable and pay all trade creditors in the ordinary course of business at
intervals historically experienced, and (e) preserve and maintain OLI’s assets
in their current operating condition and repair, ordinary wear and tear
excepted. OLI shall not (i) amend, terminate or surrender any material
franchise, license, contract or real property interest, or (ii) sell or dispose
of any of its assets except in the ordinary course of business. Neither OLI nor
Buyer shall take or omit to take any action that results in Seller incurring any
liability or obligation prior to or in connection with the Closing.

6.2          Not Impair Performance. Seller shall not take any intentional
action that would cause the conditions upon the obligations of the parties
hereto to effect the transactions contemplated hereby not to be fulfilled,
including, without limitation, taking or causing to be taken any action which
would cause the representations and warranties made by any party herein not to
be materially true, correct and accurate as of the Closing, or in any way
impairing the ability of Buyer to satisfy his obligations as provided in Article
V.

6.3          Assist Performance. Seller shall exercise its reasonable best
efforts to cause to be fulfilled those conditions precedent to Buyer’s
obligations to consummate the transactions contemplated hereby which are
dependent upon the actions of Seller and to work with Buyer to make and/or
obtain any necessary filings and consents. Seller shall cause OLI to comply with
its obligations under this Agreement.

VII.          SELLER’S AND OLI’ CONDITIONS PRECEDENT TO CLOSING. The obligations
of Seller and OLI to close the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of each of the following
conditions precedent (any or all of which may be waived by Seller in writing):

7.1          Representations and Warranties; Performance. All representations
and warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyer
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyer at or prior to the
Closing, including delivery of the Purchase Price Shares by the Buyer to the
Seller’ Transfer Agent with instructions that the Purchase Price Shares be
cancelled and returned to treasury.

6

--------------------------------------------------------------------------------



7.2          Additional Documents. Buyer shall deliver or cause to be delivered
such additional documents as may be necessary in connection with the
consummation of the transactions contemplated by this Agreement and the
performance of their obligations hereunder.

7.3          Release by OLI. At the Closing, OLI shall execute and deliver to
Seller a general release which in substance and effect releases Seller from any
and all liabilities and obligations that Seller may owe to OLI in any capacity
and from any and all claims that OLI may have against Seller or its managers,
members, officers, directors, stockholders, employees and agents (other than
those arising pursuant to this Agreement or any document delivered in connection
with this Agreement).

VIII.          BUYER’S CONDITIONS PRECEDENT TO CLOSING. The obligation of Buyer
to close the transactions contemplated by this Agreement is subject to the
satisfaction at or prior to the Closing of each of the following conditions
precedent (any and all of which may be waived by Buyer in writing):

8.1          Representations and Warranties; Performance. All representations
and warranties of Seller and OLI contained in this Agreement shall have been
true and correct, in all material respects, when made and shall be true and
correct, in all material respects, at and as of the Closing with the same effect
as though such representations and warranties were made at and as of the
Closing. Seller and OLI shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by them at or prior
to the Closing, including delivery to Buyer of the OLI Shares.

IX.          OTHER AGREEMENTS.

9.1          Expenses. Each party hereto shall bear its expenses separately
incurred in connection with this Agreement and with the performance of its
obligations hereunder.

9.2          Confidentiality. The parties hereto shall not make any public
announcements concerning this transaction other than in accordance with mutual
agreement reached prior to any such announcement(s) and other than as may be
required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller or OLI, and Buyer shall cause all
confidential information obtained by Buyer concerning OLI and its business to be
treated as such.

7

--------------------------------------------------------------------------------



9.3          Brokers’ Fees. No party to this Agreement has employed the services
of a broker and each agrees to indemnify the other against all claims of any
third parties for fees and commissions of any brokers claiming a fee or
commission related to the transactions contemplated hereby.

9.4          Access to Information Post-Closing; Cooperation.

(a)          Following the Closing, Buyer and OLI shall afford to Seller and its
authorized accountants, counsel, and other designated representatives reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Buyer or OLI insofar as such access is reasonably required by Seller.
Information may be requested under this Section 9.4(a) for, without limitation,
audit, accounting, claims, litigation and tax purposes, as well as for purposes
of fulfilling disclosure and reporting obligations and performing this Agreement
and the transactions contemplated hereby. No files, books or records of OLI
existing at the Closing Date shall be destroyed by Buyer or OLI after Closing
but prior to the expiration of any period during which such files, books or
records are required to be maintained and preserved by applicable law without
giving the Seller at least 30 days’ prior written notice, during which time
Seller shall have the right to examine and to remove any such files, books and
records prior to their destruction.

(b)          Following the Closing, Seller shall afford to OLI and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
OLI. Information may be requested under this Section 9.4(b) for, without
limitation, audit, accounting, claims, litigation and tax purposes as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of OLI existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving the Buyer at least 30 days prior written notice,
during which time Buyer shall have the right to examine and to remove any such
files, books and records prior to their destruction.

8

--------------------------------------------------------------------------------



(c)          At all times following the Closing, Seller, Buyer and OLI shall use
reasonable efforts to make available to the other party on written request, the
current and former officers, directors, employees and agents of Seller or OLI
for any of the purposes set forth in Section 9.4(a) or (b) above or as witnesses
to the extent that such persons may reasonably be required in connection with
any legal, administrative or other proceedings in which Seller or OLI may from
time to be involved.

(d)          The party to whom any Information or witnesses are provided under
this Section 9.4 shall reimburse the provider thereof for all out-of-pocket
expenses actually and reasonably incurred in providing such Information or
witnesses.

(e)          Seller, Buyer, OLI and their respective employees and agents shall
each hold in strict confidence all Information concerning the other party in
their possession or furnished by the other or the other’s representative
pursuant to this Agreement with the same degree of care as such party utilizes
as to such party’s own confidential information (except to the extent that such
Information is (i) in the public domain through no fault of such party or
(ii) later lawfully acquired from any other source by such party), and each
party shall not release or disclose such Information to any other person, except
such party’s auditors, attorneys, financial advisors, bankers, other consultants
and advisors or persons with whom such party has a valid obligation to disclose
such Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.

(f)          Seller, Buyer and OLI shall each use their best efforts to forward
promptly to the other party all notices, claims, correspondence and other
materials which are received and determined to pertain to the other party.

9.5          Guarantees, Surety Bonds and Letter of Credit Obligations. In the
event that Seller is obligated for any debts, obligations or liabilities of OLI
by virtue of any outstanding guarantee, performance or surety bond or letter of
credit provided or arranged by Seller on or prior to the Closing Date, Buyer and
OLI shall use best efforts to cause to be issued replacements of such bonds,
letters of credit and guarantees and to obtain any amendments, novations,
releases and approvals necessary to release and discharge fully Seller from any
liability thereunder following the Closing. Buyer and OLI, jointly and
severally, shall be responsible for, and shall indemnify, hold harmless and
defend Seller from and against, any costs or losses incurred by Seller arising
from such bonds, letters of credits and guarantees and any liabilities arising
therefrom and shall reimburse Seller for any payments that Seller may be
required to pay pursuant to enforcement of its obligations relating to such
bonds, letters of credit and guarantees.

9

--------------------------------------------------------------------------------



9.6          Filings and Consents. Buyer, at its risk, shall determine what, if
any, filings and consents must be made and/or obtained prior to Closing to
consummate the purchase and sale of the OLI Shares. Buyer shall indemnify the
Seller Indemnified Parties (as defined in Section 11.1 below) against any Losses
(as defined in Section 11.1 below) incurred by any Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Buyer and OLI
confirm that the provisions of this Section 9.6 will not limit Seller’s right to
treat such failure as the failure of a condition precedent to Seller’s
obligation to close pursuant to Article VII above.

9.7          Insurance. Buyer acknowledges that on the Closing Date, effective
as of the Closing, all insurance coverage and bonds provided by Seller for OLI,
and all certificates of insurance evidencing that OLI maintains any required
insurance by virtue of insurance provided by Seller, will terminate with respect
to any insured damages resulting from matters occurring subsequent to Closing.

9.8          Agreements Regarding Taxes.

(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and OLI is
terminated as of the Closing Date and will have no further effect for any
taxable year (whether the current year, a future year, or a past year).

(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of OLI (including any deferred income triggered into income by Reg.
§1.1502-13 and any excess loss accounts taken into income under Reg. §1.1502-19)
on Seller’s consolidated federal income tax returns for all periods through the
Closing Date and pay any federal income taxes attributable to such income.
Seller and OLI agree to allocate income, gain, loss, deductions and credits
between the period up to Closing (the “Pre-Closing Period”) and the period after
Closing (the “Post-Closing Period”) based on a closing of the books of OLI and
both Seller and OLI agree not to make an election under Reg.
§1.1502-76(b)(2)(ii) to ratably allocate the year’s items of income, gain, loss,
deduction and credit. Seller, OLI and Buyer agree to report all transactions not
in the ordinary course of business occurring on the Closing Date after Buyer’s
purchase of the OLI Shares on OLI’s tax returns to the extent permitted by Reg.
§1.1502-76(b)(1)(ii)(B). Buyer agrees to indemnify Seller for any additional tax
owed by Seller (including tax owned by Seller due to this indemnification
payment) resulting from any transaction engaged in by OLI during the Pre-Closing
Period or on the Closing Date after Buyer’s purchase of the OLI Shares. OLI will
furnish tax information to Seller for inclusion in Seller’s consolidated federal
income tax return for the period which includes the Closing Date in accordance
with OLI’s past custom and practice.

10

--------------------------------------------------------------------------------



(c) Audits. Seller will allow OLI and its counsel to participate at OLI’s
expense in any audits of Seller’s consolidated federal income tax returns to the
extent that such audit raises issues that relate to and increase the tax
liability of OLI. Seller shall have the absolute right, in its sole discretion,
to engage professionals and direct the representation of Seller in connection
with any such audit and the resolution thereof, without receiving the consent of
Buyer or OLI or any other party acting on behalf of Buyer or OLI, provided that
Seller will not settle any such audit in a manner which would materially
adversely affect OLI after the Closing Date unless such settlement would be
reasonable in the case of a person that owned OLI both before and after the
Closing Date. In the event that after Closing any tax authority informs the
Buyer or OLI of any notice of proposed audit, claim, assessment, or other
dispute concerning an amount of taxes which pertain to the Seller, or to OLI
during the period prior to Closing, Buyer or OLI must promptly notify the Seller
of the same within 15 calendar days of the date of the notice from the tax
authority. In the event Buyer or OLI does not notify the Seller within such 15
day period, Buyer and OLI, jointly and severally, will indemnify the Seller for
any incremental interest, penalty or other assessments resulting from the delay
in giving notice. To the extent of any conflict or inconsistency, the provisions
of this Section 9.8 shall control over the provisions of Section 11.2 below.

(d) Cooperation on Tax Matters. Buyer, Seller and OLI shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of tax returns pursuant to this Section and any audit, litigation or
other proceeding with respect to taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. OLI shall (i) retain all books and records with respect to tax
matters pertinent to OLI relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) give Seller reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
Seller so requests, Buyer agrees to cause OLI to allow Seller to take possession
of such books and records.

11

--------------------------------------------------------------------------------



9.9          ERISA. Effective as of the Closing Date, OLI shall terminate its
participation in, and withdraw from, all employee benefit plans sponsored by
Seller, and Seller and Buyer shall cooperate fully in such termination and
withdrawal. Without limitation, OLI shall be solely responsible for (i) all
liabilities under those employee benefit plans notwithstanding any status as an
employee benefit plan sponsored by Seller, and (ii) all liabilities for the
payment of vacation pay, severance benefits, and similar obligations, including,
without limitation, amounts which are accrued but unpaid as of the Closing Date
with respect thereto. Buyer and OLI acknowledge that OLI is solely responsible
for providing continuation health coverage, as required under the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each person, if
any, participating in an employee benefit plan subject to COBRA with respect to
such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with OLI is terminated after the Closing
Date.

X.          TERMINATION. This Agreement may be terminated at, or at any time
prior to, the Closing by mutual written consent of Seller and Buyer.

If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.

XI.          INDEMNIFICATION.

11.1          Indemnification by Buyer. Buyer covenants and agrees to indemnify,
defend, protect and hold harmless Seller, and its officers, directors,
employees, stockholders, agents, representatives and affiliates (collectively,
together with Seller, the “Seller Indemnified Parties”) at all times from and
after the date of this Agreement from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or non-fulfillment of any covenant or agreement (including any other
agreement of Buyer to indemnify Seller set forth in this Agreement) on the part
of Buyer under this Agreement, (iii) any debt, liability or obligation of OLI,
(iv) the conduct and operations of the business of OLI whether before or after
Closing, (v) claims asserted against OLI whether before or after Closing, or
(vi) any federal or state income tax payable by Seller and attributable to the
transaction contemplated by this Agreement.

12

--------------------------------------------------------------------------------



11.2          Third Party Claims.

(a)          Defense. If any claim or liability (a “Third-Party Claim”) should
be asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by
a third party after the Closing for which Buyer has an indemnification
obligation under the terms of Section 11.1, then the Indemnitee shall notify
Buyer and OLI (the “Indemnitor”) within 20 days after the Third-Party Claim is
asserted by a third party (said notification being referred to as a “Claim
Notice”) and give the Indemnitor a reasonable opportunity to take part in any
examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and in
connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Claim. The expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any Third-Party
Claim shall be borne by the Indemnitor. If the Indemnitor agrees to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then the Indemnitor shall be entitled to control the
conduct of such defense, and any decision to settle such Third-Party Claim, and
shall be responsible for any expenses of the Indemnitee in connection with the
defense of such Third-Party Claim so long as the Indemnitor continues such
defense until the final resolution of such Third-Party Claim. The Indemnitor
shall be responsible for paying all settlements made or judgments entered with
respect to any Third-Party Claim the defense of which has been assumed by the
Indemnitor. Except as provided on subsection (b) below, both the Indemnitor and
the Indemnitee must approve any settlement of a Third Party Claim. A failure by
the Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from
any indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.

(b)          Failure to Defend. If the Indemnitor shall not agree to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, or shall fail to continue
such defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.

13

--------------------------------------------------------------------------------



11.3          Non-Third-Party Claims. Upon discovery of any claim for which
Buyer has an indemnification obligation under the terms of Section 11.3 which
does not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

11.4          Survival. Except as otherwise provided in this Section 11.4, all
representations and warranties made by Buyer, OLI and Seller in connection with
this Agreement shall survive the Closing. Anything in this Agreement to the
contrary notwithstanding, the liability of all Indemnitors under this Article XI
shall terminate on the third (3rd) anniversary of the Closing Date, except with
respect to (a) liability for any item as to which, prior to the third (3rd)
anniversary of the Closing Date, any Indemnitee shall have asserted a Claim in
writing, which Claim shall identify its basis with reasonable specificity, in
which case the liability for such Claim shall continue until it shall have been
finally settled, decided or adjudicated, (b) liability of any party for Losses
for which such party has an indemnification obligation, incurred as a result of
such party’s breach of any covenant or agreement to be performed by such party
after the Closing, (c) liability of Buyer for Losses incurred by a Seller
Indemnified Party due to breaches of their representations and warranties in
Article III of this Agreement, and (d) liability of Buyer for Losses arising out
of Third-Party Claims for which Buyer has an indemnification obligation, which
liability shall survive until the statute of limitation applicable to any third
party’s right to assert a Third-Party Claim bars assertion of such claim.

XII.          MISCELLANEOUS.

12.1          Exercise of Rights and Remedies. Except as otherwise provided
herein, no delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

12.2          Time. Time is of the essence with respect to this Agreement.

14

--------------------------------------------------------------------------------



12.3          Reformation and Severability. In case any provision of this
Agreement shall be invalid, illegal or unenforceable, it shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Agreement, and in
either case the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

12.4          Further Acts. Seller, Buyer and OLI shall execute any and all
documents and perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.

12.5          Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto.

12.6          Assignment. No party may assign his or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.

12.7          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

12.8          Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
taken together shall constitute a single agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page was an original thereof.

12.9          Section Headings and Gender. The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter, and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.

15

--------------------------------------------------------------------------------



12.10          Specific Performance; Remedies. Each of Seller and Buyer and OLI
acknowledges and agrees that the Company would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Buyer and OLI agrees that
the Company will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties and
the matter, subject to Section 12.7, in addition to any other remedy to which
they may be entitled, at law or in equity. Except as expressly provided herein,
the rights, obligations and remedies created by this Agreement are cumulative
and in addition to any other rights, obligations or remedies otherwise available
at law or in equity, and nothing herein will be considered an election of
remedies.

12.11          Submission to Jurisdiction; Process Agent; No Jury Trial.

(a)          Each party to the Agreement hereby submits to the jurisdiction of
any state or federal court sitting in the State of New York, in any action
arising out of or relating to this Agreement and agrees that all claims in
respect of the action may be heard and determined in any such court. Each party
to the Agreement also agrees not to bring any action arising out of or relating
to this Agreement in any other court. Each party to the Agreement agrees that a
final judgment in any action so brought will be conclusive and may be enforced
by action on the judgment or in any other manner provided at law or in equity.
Each party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto.

(b)          EACH PARTY TO THE AGREEMENT HEREBY AGREES TO WAIVE HIS OR HER
RIGHTS TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR ANY OTHER AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope
of this waiver is intended to be all encompassing of any and all actions that
may be filed in any court and that relate to the subject matter of the
transactions, including, contract claims, tort claims, breach of duty claims,
and all other common law and statutory claims. Each party to the Agreement
hereby acknowledges that this waiver is a material inducement to enter into a
business relationship and that they will continue to rely on the waiver in their
related future dealings. Each party to the Agreement further represents and
warrants that it has reviewed this waiver with its legal counsel, and that each
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER
IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND
THE WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In
the event of commencement of any action, this Agreement may be filed as a
written consent to trial by a court.

16

--------------------------------------------------------------------------------



12.12          Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local, or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty, or covenant.

[Signature page follows this page.]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

 

 

SELLER:

 

 

 

 

OSLER INCORPORATED

 

 

 

 

By:

/s/ Lance Friedman

 

 

 

 

Name:    Lance Friedman

Title:      CEO

 

OLI: 

 

OSLER LEASCO, INC.:

 

 

 

 

 

 

By:

/s/ Lance Friedman

 

 

 

 

Name:    Lance Friedman

 

Title:      CEO

 

 

 

 

BUYER:

 

 

 

 

/s/ Greg Chapman

 

 

 

Name: Greg Chapman

 

18

--------------------------------------------------------------------------------